DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 08/16/2021 is acknowledged. The traversal is on the ground(s) that the restriction has not been properly established and that the office has failed to identify any mutually exclusive feature for each species and that the description of species 2 overlaps elements recited in claims 2 and 18 and that the description of species 1 overlaps elements recited in at least claim 1.  This is not found persuasive. The examiner conducted an interview with applicant’s representative Don Lewis on 09/10/2021 and explained the differences between Species 1 and Species 2 and how claims 1-9 do not read on the elected species 2. Species 2 requires a temperature of the PF to be higher than a threshold in order to estimate or monitor an amount of soot burned during an engine non combusting condition. Said conditional criteria is not required by Species 1. Furthermore, monitoring an amount of soot burned during an engine non combusting condition of species 2 is based on a change in PF temperature, i.e. an actual temperature of the PF during the engine non combusting condition and that’s not required in Species 1. Monitoring an amount of soot burned during an engine non combusting condition of species 1 is based on a temperature profile. Said profile is not required to be an actual measurement of the temperature in order to determine said 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, the applicant claims “each of a particulate filter”. It is not clear to the examiner what the applicant is trying to convey with said limitation. Is it a 
With respect to claim 18, the applicant claims “monitoring an amount of soot burned during an engine non-combustion condition”. It is not clear to the examiner what the applicant is trying to convey with said limitation. It is not clear how said amount is monitored. Is it monitored by a sensor or is it estimated based on inputs from sensors in the system. According to the examiner’s best knowledge, the term monitoring will be treated in view of claim 19 as estimating.
Claim 20 recites the limitation "the updating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 18 and for failing to cure the deficiencies listed above.

Allowable Subject Matter
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pannuzzo et al US 2018/0202342 A1 discloses method for monitoring particulate filter disposed in an exhaust after treatment system of an internal combustion engine and adjust the estimation of soot loading during engine off based on temperature (Fig.4 and Paragraph 0041).
Sappok et al US 2017/0182447 A1 discloses a radio frequency process sensing, control, and diagnostics network and system and method and teaches that the RF sensor can monitor the engine off events, and keep a historical record of how the filter temperature changes based on several measured or derived parameters including, for example, calculated soot load at time of engine shutdown, exhaust temperature at time of engine shutdown, periodic or continuous RF measurement values during the cool down, time for exhaust system to reach a certain temperature, detection of an unintended temperature rise after engine shutdown, etc. (Paragraph 0094).
Garombo US 2015/0369154 A1 discloses diesel engine system comprises a particulate filter interposed in an exhaust line and a plurality of fuel injectors associated with an engine and teaches that when a quantity of particulate accumulated within said filter is estimated to be greater than a threshold, a control mode of the injectors is activated which causing an automatic regeneration of the filter, by increasing a temperature of exhaust gases fed to the filter sufficient for burning the particulate within the filter (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669